

117 S35 ES: Officer Eugene Goodman Congressional Gold Medal Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



117th CONGRESS1st SessionS. 35IN THE SENATE OF THE UNITED STATESAN ACTTo award a Congressional Gold Medal to Officer Eugene Goodman. 1.Short titleThis Act may be cited as the Officer Eugene Goodman Congressional Gold Medal Act.2.FindingsThe Congress finds the following:(1)On January 6, 2021, the United States Capitol Building was attacked by armed insurrectionists.(2)Members of the United States Capitol Police force were overrun and insurrectionists breached the Capitol at multiple points.(3)Around 2:14 in the afternoon, United States Capitol Police Officer Eugene Goodman confronted an angry group of insurrectionists who unlawfully entered the Capitol, according to video footage taken by Igor Bobic, a reporter with the Huffington Post.(4)Officer Goodman, alone, delayed the mob’s advance towards the United States Senate Chamber and alerted his fellow officers to the location of the insurrectionists.(5)Upon reaching a second floor corridor, Officer Goodman noticed the entrance to the Senate Chamber was unguarded.(6)As the mob approached, Officer Goodman intentionally diverted attention away from the Senate entrance and led the mob to an alternate location and additional awaiting officers.(7)At 2:15 in the afternoon, a Washington Post reporter from inside the Senate Chamber noted Senate sealed with Senators, staff, and members of the press inside.(8)Officer Eugene Goodman’s selfless and quick-thinking actions doubtlessly saved lives and bought security personnel precious time to secure and ultimately evacuate the Senate before the armed mob breached the Chamber.(9)Amidst a shocking, unpatriotic attack on the Capitol, Officer Goodman’s heroism is recognized not only by Members of Congress and staff but also by the people of the United States they represent.(10)By putting his own life on the line and successfully, single-handedly leading insurrectionists away from the floor of the Senate Chamber, Officer Eugene Goodman performed his duty to protect the Congress with distinction, and by his actions, Officer Goodman left an indelible mark on American history. (11)Officer Goodman's actions exemplify the heroism of the many men and women who risked their lives to defend the Capitol on January 6, 2021.3.Congressional Gold Medal(a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design to Officer Eugene Goodman.(b)Design and striking(1)In generalFor the purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike the gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.(2)Image and nameThe design shall bear an image of, and inscription of the name of, Officer Eugene Goodman.4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses.5.Status of medals(a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.(b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items. Passed the Senate February 12, 2021.Secretary